THE Chief Justice, who was Lieutenant Governour of the Province, was not present through the whole of this short Term.
The Charge was given the Grand Jury by Justice Lynde, who touched upon Nothing but what related to Matters which were to come before them, as the Grand Inquesl: for the County.
But what and how the Business of this Term was transacted; together with the political Finesse of the Game that was played, must; be left to be reported by another Hand, at a future Day.(1)

 See John Adams’s account of this feffion given in his “ Diary,” under the date of March u, 1766, 2 John Adams’s Works, 189 :
“ 11. Tuefday. Went to Bofton. The Chief Juftice not there; a “ piece of political fineffe to make the people believe he was under the “ neceffity of going a journey this week, but would be here by the next was put about, while care was taken to fecure an agreement to an adjournment for three or four weeks ; fo that Hutchinfon is to trim and “ ihift, and luff up, and bear away, and elude the blame of the miniftry “ and the people. Cuihing fpoke out boldly and faid he was ready to go *216“ on ; he had no difficulty about going on. Lynde faid, we are here. “ Oliver faid, here am I in durefs, and, if I muft go on, I muft. Thus “popular compullion, fear of violence of the Sons of Liberty, &c., was fuggefted to be the only motive with him to go on.”
We give alfo Governor Bernard’s account of the proceedings, contained in a poftfcript to his letter of March ioth, from which an , extract was printed on p. 212.
Gov. Bernard to Lords of Trade, March 10, 1766.
“ P. S. Mar. 12. I have an opportunity to add an account of what “ has been done at the opening of the Superior Court, at the ufual time, “ which was yefterday. It is ufual for the Lawyers in a body to wait on “the Judges on the firftday of the Term before they go into the Court. “ At this meeting, the Chief Juftice not attending, one of the Judges, “ Mr. Peter Oliver, faid that he attended the Court according to his “ duty; that he underftood that it would be expedited, that he & his “ Brethren should proceed in bufinefs in defiance of the late Ail: of Parliament; that fuch proceeding was contrary to his judgment & opinion ; & that if he fubmitted to it, it would be only for felf prefervation, “ as he knew he was in the hands of the populace, & therefore he previoufly protefted that all fuch ails of his, if they fhould happen, would “be ails done under durefs. To which the other Judges affenting, it “ was propofed to each of the Lawyers fingly, whether he defired that “ the bufinefs fhould proceed, contrary to the Ail of Parliament: when “ every one of them anfwered in the Negative; even Mr. Otis himfelf “ who has for 4 months pall been labouring indefatigably to bring about “ this particular mifchief. But they faid it would be proper to try a “ caufe or two to quiet the people ; accordingly one caufe, which had “ been at iffue before the Stamp Ail took place, was tryed and all other “ civil bufinefs was poftponed to the middle of April, by which time “ they expedí to know the determination of the parliament. So evident “ is it that this fcheme, for obliging the Judges of the Superior Court to “proceed in defiance of the Stamp Ail, which has agitated the Gover- “ nor & the General Court at different times for 5 months pall, was not “ calculated for the eafe or convenience of the people who wanted no “ fuch expedient, but was contrived to oblige the Government to join in “ an infult upon the Parliament, or elfe to remain expofed to the refentment of the people for not fo doing.
F. B.
“ (Indorfed)
“Reed. May 19th J “ Read May 29th )
*217The adjournment was to the 39th of April, on which day the Court again met and again adjourned without proceeding to bufinefs. Adams’s defcription of this meeting is as follows :
“ 29. Tuefday. At Bofton. To this day the Superior Court was “ adjourned. Hutchinfon, Lynde and Cufhing were prefent. Two of “ the bar agreed to continue an action. Hutchinfon leans over, and or- “ ders Winthrop to minute an agreement to continue. We will confider “ of it, fays he. Another of the bar moved for a continuance, and no “ oppofition. Hutchinfon orders the clerk to enter it, motion for a continuance, &c. Then the Court went to playing off a farce, and trying to get a caufe for the jury, but none was then ready. Then “ Hutchinfon propofed, — ‘ What if we ihould adjourn to the firft Tuef- “ day in June?’ .... Thus the Chief Juftice is now muttering up “ fortitude enough to make public, to manifeft his delire to comply with “ the Stamp Aft and to affift in carrying it into execution, in order to “ lay claim to the protection of the Houfe of Commons, and to claim a “ compenfation for his damages.I faid not one word for or againft “ the adjournment; I faw the Court were determined before I came in, “ and they had no right to expeft that I would fall in with that determi- “ nation ; and I had no difpofition to foment an oppofition to it, becaufe “ an oppofition made with any warmth might have ended in the demolition of the earthly houfe of his Honor’s tabernacle.” 3 John Adams’s Works, 193, 4.
On the fixteenth of May, a copy of the repeal of the Stamp Aft arrived in Bofton.